Citation Nr: 0801468	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  02-08 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to service connection for a disability of the 
lungs, to include asthma.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The veteran had active military service from July 25, 2000, 
to September 27, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In June 2003 the veteran testified at a Travel Board hearing 
in San Juan; the transcript of which is of record.  
Unfortunately, the Judge that presided over that hearing is 
no longer employed by the Board.  VA regulations require that 
the Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707.

In a letter dated in December 2007 the veteran was notified 
of her options.  In correspondence received by the Board in 
January 2008 the veteran responded that she desired another 
Travel Board hearing.  She also noted that her mailing 
address was in North Carolina and not Puerto Rico.  Review of 
the record shows that she first notified VA of her relocation 
from Puerto Rico to North Carolina in June 2005.  Remand for 
scheduling of a Travel Board hearing at the Winston-Salem, 
North Carolina RO is thus warranted.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Schedule the veteran for a Travel Board 
Hearing at the Winston-Salem, North 
Carolina, RO, and provide adequate notice 
to the veteran of said in accordance with 
38 C.F.R. § 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



